DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims will be examined as best understood.
Claim 1, 9, 19 recites “the first, second, and third door sections are rotatable relative to one another”. Not clear from the drawings and the specification if the first door section is rotatable relative to the other door sections. In figure 10 of the instant application, ref. 16, the first door section, appears to be fastened to ref. 209, which would prevent movement. Is the first door section stationary?  

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1, 2, 3, 9, 10, 11 rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Dazet (6457677).
In regards 1, Dazet discloses a door assembly comprising:
a double-acting hinge having a first link (Fig. 7 not referenced, disposed on ref. 52), a second link (ref. 48) coupled to the first link (as seen in Fig. 7) for pivoting movement relative to the first link (movement associated with ref. 48 seen in Figs. 7 and 8), and a third link (ref. 46) coupled to the second link for pivoting movement relative to the second link (movement associated with ref. 46 seen in Figs. 7 and 8);
a first door section (ref. 16) coupled to the first link; a second door section (ref. 44) coupled to the second link (ref. 48); and a third door section (ref. 50) coupled to the third link (ref. 46),
wherein the first, second, and third door sections are aligned with one another when the door assembly is in a closed position (as seen in Fig. 7), and the first, second, and third door sections are rotatable relative to one another to move the door assembly to an opened position displaced from the closed position (as seen in Fig. 8).

In regards to claim 2, Dazet discloses the door assembly of claim 1, wherein the third door section rotates at least about 150 degrees between the closed and opened positions (as seen in Fig. 7 and 8 ref. 16).

In regards to claim 3, Dazet discloses the door assembly of claim 2, wherein the third door section rotates through a range of about 150 degrees and about 180 degrees between the closed and opened positions (as seen in Fig. 7 and 8 ref. 16).

Independent claim 9 is of similar scope as claim 1 and is similarly rejected with the Dazet reference.

Claim 10 is of similar scope as claim 2 and is similarly rejected using the Dazet reference.
Claim 11 is of similar scope as claim 2 and is similarly rejected using the Dazet reference.

Claim 4 rejected under 35 U.S.C. 103 as being unpatentable over Dazet in view of Takimoto (5493760).
In regards to claim 4 and 12, Dazet discloses the door assembly of claim 1, 9 but does not expressly disclose: wherein the first door section includes a first pair of wings and the second door section includes a second pair of wings, and wherein the first link is positioned between the first pair of wings and the second link is positioned between the second pair of wings.
Takimoto teaches double acting hinge comprising a first section (Fig. 3 ref. 3) with ends/wings for engagement with a second section (ref. 5) which comprises ends/wings (as seen in Fig. 3), with first (ref. 13) and second links (ref. 14) positioned between the ends/wings.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dazet with Takimoto by providing the hinge of Takimoto in order to provide a greater attachment points for the secure the hinge to the aircraft structure.
 
In regards to claim 5, Dazet as combined discloses the door assembly of claim 4, wherein the first pair of wings engage with the second pair of wings in the closed position to form a seal therebetween (Takimoto as seen in Fig. 4).

In regards to claim 6, Dazet as combined discloses the door assembly of claim 5, wherein the second pair of wings engage with the third door section in the closed position to form a seal therebetween (Dazet Fig. 6 ref. 16 engages second pair of wings as modified of Dazet ref. 44).

In regards to claim 7, Dazet as combined discloses the door assembly of claim 6, wherein the second door section further includes a base positioned between the second pair of wings and a lip extending from the base, wherein the base engages with the first link in the closed position to form a seal therebetween, and wherein the lip engages with the third door section in the closed position to form a seal therebetween.

In regards to claim 13, Dazet as combined discloses the door assembly of claim 12, wherein the first pair of wings engage with the second pair of wings in the closed position to form a seal therebetween (Takimoto as seen in Fig. 4).

In regards to claim 14, Dazet as combined discloses the door assembly of claim 13, wherein the second pair of wings engage with the third door section in the closed position to form a seal therebetween (Takimoto as seen in Fig. 4).

In regards to claim 15, Dazet as combined discloses the door assembly of claim 14, wherein the first, second, and third door sections engage with the opening in the closed position to form a seal around the opening (Dazet Fig. 6 ref. 14 opening, Fig. 7 the first, second, and third door sections engage with the opening ref. 14).

In regards to claim 16, Dazet as combined discloses     The door assembly of claim 14, wherein the second door section further includes a base (Takimoto Fig. 3, 5 ref. 5) positioned between the second pair of wings (Takimoto ref. 5 between wigs/ends of ref. 3) and a lip extending from the base (Takimoto ref. 9a), wherein the base engages with the first link in the closed position to form a seal therebetween (Takimoto as seen in Fig. 4), and wherein the lip engages with the third door section in the closed position to form a seal therebetween (Takimoto as seen in Fig. 4).

Claim 8, 17 rejected under 35 U.S.C. 103 as being unpatentable over Dazet in view of Hoffman (571133).
In regards to claim 8, Dazet discloses the door assembly of claim 1, but does not expressly disclose: further comprising one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position.
Hoffman teaches a spring engaged with a hinge pin which biases the hinge into an open position (line 10 hold the door in either is closed or open position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dazet with Hoffman by providing one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position in order to bias the door assembly to the open position to remain out of the way of the deployment mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the biasing spring for the first, second and third links, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

In regards to claim 17, Dazet as combined discloses the door assembly of claim 9, but does not expressly disclose: one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position.
Hoffman teaches a spring engaged with a hinge pin which biases the hinge into an open position (line 10 hold the door in either is closed or open position).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dazet with Hoffman by providing one or more springs engaged with the first, second, and third links, wherein the one or more springs bias the first, second, and third door sections toward the opened position in order to bias the door assembly to the open position to remain out of the way of the deployment mechanism.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the biasing spring for the first, second and third links, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Claim 18 rejected under 35 U.S.C. 103 as being unpatentable over Dazet in view of Price et al (2730394).
In regards to claim 18, Dazet discloses the door assembly of claim 17, but does not expressly disclose: further comprising one or more latches coupled to the third door section and configured to engage with the airframe to hold the door assembly in the closed position at the selection of an operator.
Price teaches one or more latches coupling to a panel to the airframe (Fig. 1 comprising refs. 4 and 5 at least).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dazet with Price by providing one or more latches coupled to the third door section and configured to engage with the airframe in order to allow access to equipment behind the third door section for repair or replacement.

Claim 19, 20 rejected under 35 U.S.C. 103 as being unpatentable over Dazet in view of Speakman (3183548).
In regards to claim 19, Dazet discloses a door assembly for use in covering an opening of an airframe, the door assembly comprising:
a double-acting hinge (apparatus as seen in Fig. 7) having a first link (Fig. 7 not referenced, disposed on ref. 52) coupled to the airframe (ref. 11), a second link (ref. 48) coupled to the first link for pivoting movement relative to the first link about a first axis (movement associated with ref. 48 seen in Figs. 7 and 8), and a third link (ref. 46) coupled to the second link for pivoting movement relative to the second link about a second axis, the first axis spaced apart from the second axis (as seen in Fig. 7 axes for ref. 48, 46);
a first door section coupled to the first link (ref. 16), the first door section including a first pair of wings, the first link coupled between the first pair of wings;
a second door section coupled to the second link (ref. 44), the second door section including a second pair of wings, the second link coupled between the second pair of wings; and a third door section coupled to the third link (ref. 50),
Dazet does not expressly disclose: 
the first door section including a first pair of wings, the first link coupled between the first pair of wings; the second door section including a second pair of wings, the second link coupled between the second pair of wings; 
Speakman teaches a double acting hinge comprising a first section (Fig. 1 ref. 20) with ends/wings for engagement with a second section (ref. 21) which comprises ends/wings (as seen in Fig. 1), with first (ref. 33) and second links (ref. 32) positioned between the ends/wings.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Dazet with Speakman by providing the hinge of Speakman in order to provide a greater attachment points to secure the hinge to the aircraft structure.
Dazet as combined further discloses:
wherein the first, second, and third door sections are aligned with one another to cover the opening when the door assembly is in a closed position (Dazet as seen in Fig. 7), the first, second, and third door sections are rotatable relative to one another to move the door assembly to an opened position displaced from the opening (Dazet as seen in Fig. 8), the first pair of wings engage with the second pair of wings in the closed position to form a seal therebetween (Speakman Fig. 3), the second pair of wings engage with the third door section in the closed position to form a seal therebetween (Speakman Fig. 3), and the first pair of wings, the second pair of wings, and the third door section engage with the opening in the closed position to form a seal around the opening (Speakman Fig. 1).

In regards to claim 20, Dazet as combined discloses the door assembly of claim 19, wherein the third door section rotates through a range of about 150 degrees and about 180 degrees between the closed and opened positions (Dazet as seen in position of ref. 16 in Figs 7 and 8 which swings in a range of about 180 degrees), 
wherein the second door section further includes a base positioned between the second pair of wings and a lip extending from the base (Speakman Fig. 7 lip portion of door section ref. 30), wherein the base engages with the first link in the closed position to form a seal therebetween (Speakman Fig. 6 displays fitting of all sections to from sealed surface), and wherein the lip engages with the third door section in the closed position to form a seal therebetween (Speakman Fig. 5 displays fitting of all sections to from sealed surface).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure cited on PTO 892. Cited references display different double hinge mechanisms.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICENTE RODRIGUEZ whose telephone number is (571)272-4798.  The examiner can normally be reached on M-TH 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA HUSON can be reached on 571-270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.R./Examiner, Art Unit 3642                                                                                                                                                                                                        

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642